—Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County, imposed January 4, 1979, upon his conviction of operating a motor vehicle while under the influence of alcohol, on his plea of guilty, the sentence being a definite prison term of one year. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year' period of probation and case remanded to Criminal Term to fix the conditions of probation and for proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Shapiro, J. P., Cohalan, Margett and Martuscello, JJ., concur.